Citation Nr: 0720712	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for status post 
arthroscopic repair of the left shoulder.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
December 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  Jurisdiction was 
subsequently transferred to the RO in Baltimore, Maryland.

The veteran's appeal was previously before the Board in April 
2005, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
discomfort in his left shoulder, aggravated by weight-bearing 
and above shoulder activity.  Range of motion is normal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA by letters mailed in April 2003 and 
March 2006, to include notice that he submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for his 
left shoulder disability, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating for a left shoulder disability is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran underwent a VA orthopedic examination in April 
2003.  At that time, he reported that since undergoing 
arthroscopic surgery on his left shoulder in November 2001, 
he still felt pain every couple of weeks in the left shoulder 
while working overhead.  On physical examination, the veteran 
walked briskly without assistive device and examination of 
the left shoulder revealed a healed arthroscopic port.  Range 
of motion was normal, with forward flexion to 180 degrees, 
abduction to 180 degrees, external and internal rotation to 
90 degrees.  There was no apprehension sign or instability 
present in the shoulder external joint.

The examiner diagnosed the veteran with arthroscopic repair 
of superior labrum anterior and posterior lesion (SLAP) 
lesion with no current residual.  He noted that the veteran 
had some limitation in reaching overhead above the shoulder 
to work, and that this was also aggravated by flare-ups, 
which occurred every two to three weeks.  The veteran 
reported that his disability was not affecting his occupation 
or affecting his activities of daily living.  However, he did 
report that he was not able to do sports or play soccer or 
basketball due to his shoulder impairment.

In an August 2003 rating decision, the RO granted service 
connection for status post arthroscopic repair of the left 
shoulder.  A noncompensable evaluation was assigned, 
effective from December 31, 2002.

In his September 2003 notice of disagreement, the veteran 
claimed that he deserved a higher rating for his left 
shoulder disability because he experienced shoulder 
instability, weakness, sharp pain and numbness on a regular 
basis, more so when trying to lift, push or pull anything 
that weighed over 30 pounds.  The veteran also claimed that 
he believed that he was not evaluated correctly during his 
April 2003 VA examination because the examiner did not 
understand that he had more than 180 degrees of motion in his 
left shoulder because he suffered from hyper shoulder 
mobility.

Treatment records from Physiotherapy Associates show that 
during treatment in October 2003, the veteran had pain and 
crepitus with motion and that he demonstrated range of motion 
of flexion to 90 degrees, abduction to 80 degrees and 
internal and external rotation of 45 degrees.

In his February 2004 VA Form 9, the veteran claimed that the 
April 2003 VA examination did not accurately reflect the 
condition of his left shoulder.  The veteran claimed further 
that despite arthroscopic surgery performed in November 2001 
to repair too much range of motion, instability, weakness and 
muscle damage, he still experienced relaxation of ligaments, 
weakened movements, excess fatigability and occasional pain 
on movement or motion, mainly related to weight-bearing and 
overhead movements.  The veteran also reiterated his 
contention that he was not evaluated correctly because the 
April 2003 VA examiner did not understand that his 
arthroscopic surgery was performed to reduce range of motion 
in his shoulder instead of providing more range of motion.

In February 2004, the Board received records from the United 
States Army Reserve, which show that the veteran was given a 
physical profile in November 2003 for left shoulder pain.

The veteran was afforded his most recent VA orthopedic 
examination in January 2007.  At that time, the veteran 
reported discomfort in his left shoulder, aggravated by 
lifting weight and doing above shoulder activity.  He was 
taking Flexiril every two to three weeks for left shoulder 
discomfort.  On physical examination, the examiner noted that 
the veteran walked briskly without an assistive device and 
with normal gait and posture.  He also noted that the veteran 
was able to dress and undress without difficulty.  His 
examiner revealed no localized tenderness, swelling, 
deformity or instability.  Range of motion was forward 
flexion 180 degrees, abduction 180 degrees, external rotation 
90 degrees, internal rotation 90 degrees.  There was no pain 
on range of motion; no loss of motion on repetitive maneuver; 
no apprehension sign or instability present in the shoulder 
joint area.  The examiner also noted that the veteran had not 
been absent from work in the last twelve months due to flare 
ups or total physical incapacitation due to shoulder 
impairment.

The examiner diagnosed the veteran with left shoulder 
impingement syndrome, status post arthroscopic SLAP repair.  

The examiner also noted that although the veteran reported 
limitation of lifting heavy weight and doing above shoulder 
activity due to discomfort in the left shoulder; there was no 
evidence of additional limitation either due to pain, 
weakness, fatigue, lack of endurance after repetitive motion, 
incoordination or flare ups.  He also indicated that there 
was no evidence of adverse impact on the veteran's activities 
of daily living, personal grooming, hygiene, transportation 
or his current occupation.  In addition, the examiner noted 
that there was no documentation of total physical 
incapacitation due to flare ups in the last twelve months and 
that the veteran had not sought treatment specific to his 
left shoulder impairment since 2003.

X-rays of the left shoulder at that time showed small 
orthopedic rivets at the upper aspect of the left glenoid.  
There was no evidence of acute fracture, dislocation or other 
significant bone or joint abnormality and the overall 
appearance of the left shoulder had not changed significantly 
since his examination in April 2003.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Limitation of motion of the dominant arm warrants a 20 
percent rating if motion is limited at the shoulder level, a 
30 percent rating if motion is limited to midway between the 
side and shoulder level, or a 40 percent rating if motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Analysis

The veteran's status post arthroscopic repair of the left 
shoulder is currently evaluated as noncompensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under that 
code, a 20 percent rating is warranted for limitation of 
motion of the major or minor arm at the shoulder level.  
Although the veteran has reported pain in his left shoulder 
during over-the-shoulder and weight-bearing activity; the 
medical evidence of record does not show that the veteran has 
any limitation of motion at the shoulder level.  In fact, 
although October 2003 treatment records from Physiotherapy 
Associates show that the veteran had some limitation of 
motion, on VA examination in April 2003 and most recently in 
January 2007, the veteran was shown to have normal range of 
motion in the left shoulder.  In addition, the January 2007 
VA examiner noted that the veteran did not experience 
additional limitation either due to pain, weakness, fatigue, 
lack of endurance after repetitive motion, incoordination or 
flare ups.  He also indicated that there was no evidence of 
adverse impact on the veteran's activities of daily living, 
personal grooming, hygiene, transportation or his current 
occupation.  Accordingly, the Board has concluded that the 
veteran's disability does not warrant a compensable rating 
under Diagnostic Code 5201 for any portion of the initial 
evaluation period.

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
applicable for evaluating shoulder disorders.  Here, however, 
the record does not show that the veteran's service-connected 
shoulder disorder results in ankylosis, impairment of the 
humerus, including recurrent dislocation or malunion, or 
impairment of the scapula, such as malunion, nonunion or 
dislocation.  Without any of these symptoms, there is no 
basis for the Board to rate the veteran's shoulder condition 
under any of the other diagnostic codes.  

In addition, the Board has considered the benefit-of-the- 
doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no showing that the disability has 
necessitated frequent periods of hospitalization or resulted 
in functional impairment not contemplated by the applicable 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
veteran's left shoulder disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not warranted.



ORDER

A compensable disability rating for status post arthroscopic 
repair of the left shoulder is not warranted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


